                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 RONALD LEROY SATTERLEE,              )
                                      )
                      Plaintiff,      )
                                      )
               v.                     )                    Case No. 6:18-03337-CV-RK
                                      )
 COMMISSIONER OF INTERNAL             )
 REVENUE SERVICE, INTERNAL            )
 REVENUE SERVICE, FREEDOM OF          )
 INFORMATION REQUEST, U.S.            )
 DEPARTMENT OF THE TREASURY,          )
                                      )
                      Defendants.     )
                                  ORDER
       Before the Court is Defendant U.S. Department of the Treasury, Bureau of the Fiscal
Service (“Defendant Fiscal Service”)’s Motion to Dismiss for Lack of Subject Matter Jurisdiction,
or in the alternative, Motion for Summary Judgment (“the Motion”). (Doc. 29.) The Motion is
fully briefed. (Docs. 30, 32, 33.) After careful consideration and for the reasons below, the Motion
is GRANTED.
                                           Background
       Plaintiff Ronald Satterlee (“Plaintiff”) brings this action pursuant to the Freedom of
Information Act (“FOIA”) and the Privacy Act. The FOIA confers jurisdiction to district courts
to enjoin an agency from withholding agency records and to order the release of agency records
that are improperly withheld. 5 U.S.C. § 552(a)(4)(B). The Privacy Act establishes a procedure
for fair information practices of records concerning individuals maintained by federal agencies.
5 U.S.C. § 552(a). On, November 24, 2017, Plaintiff submitted a FOIA and Privacy Act request,
which Defendant Fiscal Service interpreted as a request for all records relating to any debts listed
for him under his name and/or Social Security Number. (Docs. 1, 30.) Plaintiff alleges these
records were not provided to him. (Doc. 1.)
                                         Legal Standard
       Under Fed. R. Civ. P. 56, “[t]he court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” “As to materiality, the substantive law will identify which facts are material.”

                                                 1

          Case 6:18-cv-03337-RK Document 34 Filed 07/24/19 Page 1 of 5
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Only disputes over facts that might
affect the outcome of the suit under the governing law will properly preclude the entry of summary
judgment.” Id. “[A] dispute about a material fact is ‘genuine,’ . . . if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Id. “In considering a motion for
summary judgment, the court does not weigh the evidence, make credibility determinations, or
attempt to discern the truth of any factual issue.” Morris v. City of Chillicothe, 512 F.3d 1013,
1018 (8th Cir. 2008) (citation omitted). “Once the movant fulfills its responsibility of informing
the court of the basis for its motion, identifying the portions of the record that demonstrate the
absence of a genuine issue of material fact, the nonmovant must respond by submitting evidentiary
materials that set out specific facts showing that there is a genuine issue for trial.” Hess v. Union
Pac. R.R. Co., 898 F.3d 852, 857 (8th Cir. 2018) (quotation marks and citation omitted).
       Summary judgment is available in a FOIA action where an agency demonstrates that it has
fully discharged its obligations under the FOIA. Missouri Coal for Env’t Found. v. Army Corps
of Eng’rs, 542 F.3d 1204, 1209 (8th Cir. 2008). An agency meets the burden for summary
judgment when the agency proves “that each document that falls within the class requested either
has been produced, is unidentifiable, or is wholly exempt from the Acts’ inspection requirements.”
Miller v. Dep’t of States, 779 F.2d 1378, 1383 (8th Cir. 1985). “[T] burden remains on the
government to demonstrate that it has thoroughly searched for the requested documents where they
might reasonably be found . . . once the agency has shown by convincing evidence that its search
was reasonable, i.e., that it was especially geared to recover the documents requested, then the
burden is on the requester to rebut that evidence by a showing that the search was not in fact in
good faith.” Id.
                                             Discussion
       Defendant Fiscal Service argues summary judgment is proper because it completed a
reasonable search for the records Plaintiff requested, and after completing the search, Defendant
Fiscal Service released all records to Plaintiff that were responsive to his requests. Plaintiff argues
Defendant Fiscal Service did not perform a competent search because the search did not uncover
what Plaintiff argues are known and identifiable documents. Plaintiff also argues the Motion is
premature.




                                                  2

           Case 6:18-cv-03337-RK Document 34 Filed 07/24/19 Page 2 of 5
       A. Reasonableness of the Search
       When an FOIA request is made, an agency must establish that it executed a search that was
“reasonably calculated to uncover all relevant records.” Steinberg v. DOJ, 23 F.3d 548, 551
(D.C. Cir. 1994) (quoting Weisberg v. DOJ, 745 F.2d 1476, 1485 (D.C. Cir. 1984)). The adequacy
of a search depends if the search is reasonable. DelVecchio, 360 F. App’x at 108. See also Miller,
779 F.2d at 1382-83 (“[t]he adequacy of an agency’s search for requested documents is judged by
a standard of reasonableness . . . the search need only be reasonable; it does not have to be
exhaustive”). To prove the adequacy of a search, an agency may rely on reasonably detailed, non-
conclusory affidavits or declarations submitted in good faith. Pollack v. Bureau of Prisons, 879
F.2d 406, 409 (8th Cir. 1989).
       Here, Defendant Fiscal Service submitted a detailed, non-conclusory declaration of
Thomas Kobielus, a Management and Program Analysist and Senior Privacy Analyst employed
by Defendant Fiscal Service. (Doc. 30-1.) Mr. Kobielus’ declaration describes the search for
records responsive to Plaintiff’s request. The declaration specifically describes how the search
was conducted to produce all responsive documents. Mr. Kobielus searched the IDMS and
Treasury Offset Program systems for records responsive to Plaintiff’s request. The declaration
indicates these were the proper systems to search because they included data, reports, Notice of
Levy Letters, and other documents related to the Federal Payment Levy Program. The search
produced twenty-nine documents or records that may be responsive to Plaintiff’s request. The
Court finds the search was reasonable.
       At this time, the burden shifts to Plaintiff to rebut the agency’s evidence by showing the
search was not reasonable or was performed in bad faith. Plaintiff has not provided any evidence
to rebut Defendant Fiscal Service’s evidence; therefore, there is no genuine issue of material fact
as to the reasonableness and responsiveness of the search. See Miller, 779 F.2d at 1383 (“once the
agency has shown by convincing evidence that the search was reasonable . . . then the burden is
on the requester to rebut that evidence by showing that the search was not in fact in good faith”);
Amsinger v. IRS, No. 4:08-CV-1085-AGF, 2009 WL 911831, at *2 (E.D. Mo. Apr. 1, 2009)
(“[o]nce the agency meets its burden of proving that its search was reasonable, the burden shifts
to the requester to rebut the agency’s evidence”).




                                                 3

          Case 6:18-cv-03337-RK Document 34 Filed 07/24/19 Page 3 of 5
        B. Documents Produced
        Next, Plaintiff argues that Defendant Fiscal Service did not produce all documents.
Defendant Fiscal Service is not required to provide all documents that Plaintiff believes are in
existence; instead, Defendant Fiscal Service need only demonstrate that it “has made a diligent
search for those documents in the places in which they might be expected to be found.” Miller,
779 F.2d at 1385. See (Doc. 30-1, ¶¶ 8, 13) Here, Defendant Fiscal Service demonstrated through
a declaration of Mr. Kobielus that he was “aware of no other custodians, system or systems, or any
other computerized or paper records, within [the Debt Management Services] or anywhere else
within Fiscal Service, that would need to be searched in order to identify all tax debts owed to the
United States and referred to Fiscal Service.” Further, Defendant Fiscal Service is not required to
search every record system to find the records. See McClanahan v. DOJ, 204 F. Supp. 3d 30, 56
n.5 (D.D.C. 2016), aff’d sub nom., McClanahan v. DOJ, 712 F. App’x 6 (D.C. Cir. 2018) (“Even
if the plaintiffs were correct that additional records may be located somewhere on an [agency]
system without a more clear and certain lead, the [agency] is not required to search every single
record system in the hope that something additional may pop up.”).
        C. Timeliness of the Motion
        Last, Plaintiff argues the Motion is premature because Defendant Fiscal Service has not
completed its search and has not submitted a Vaughn index.1 As discussed above, Defendant Fiscal
Service has completed a reasonable search for the records Plaintiff requested. Defendant Fiscal
Service is not required to prepare a Vaughn index because Defendant Fiscal Service provided
Plaintiff with all documents responsive to the search and did not withhold any documents.
(Doc. 30-1, ¶ 20.) Therefore, the Motion is not premature.




        1
           “A Vaughn Index is a document that agencies prepare in FOIA litigation to justify each
withholding of information under a FOIA exemption.” National Archives, Office of Government
Information       Services,    https://www.archives.gov/ogis/resources/ogis-toolbox/foia-frequently-asked-
questions (last visited July 15, 2019). “If an agency prepares a Vaughn Index, the index must: identify each
document withheld; state the statutory exemption claimed; and explain how disclosure would damage the
interests that the claimed exemption protects. Id. A Vaughn index is a tool to “ensure meaningful review
of an agency’s claim to withhold information subject to the FOIA request.” King v. DOJ, 830 F.2d 210,
223 (D.C. Cir. 1987).

                                                     4

            Case 6:18-cv-03337-RK Document 34 Filed 07/24/19 Page 4 of 5
                                            Conclusion
       In construing the Motion in the light most favorable to Plaintiff, summary judgment in
Defendant Fiscal Service’s favor is appropriate. Therefore, Defendant Fiscal Service’s Motion for
Summary Judgment is GRANTED. The Court directs the Clerk of the Court to mail a copy of
this Order to Plaintiff via regular mail.
       IT IS SO ORDERED.
                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT
DATED: July 24, 2019




                                                5

           Case 6:18-cv-03337-RK Document 34 Filed 07/24/19 Page 5 of 5
